Hill, C. J.
The accused was convicted, under an accusation in the city court, of the offense of drunkenness on church grounds. The evidence shows that he had a bottle containing a small quantity of whisky, but there is no evidence whatever that he was in a condition of drunkenness while on the church grounds. His conviction was therefore unauthorized.

Judgment reversed.

Accusation of misdemeanor; from city court of Dublin — Judge Hicks. June 30, 1913.
Hal B. Wimberly, for plaintiff in error.
George B. Davis, solicitor, contra.